DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 6-22 are rejected under 35 U.S.C. 103 as being unpatentable over Soladigm Inc. (WO2012-177790A2).
Regarding claim 1, Soladigm discloses a method of fabricating an electrochromic device having electronic materials and a barrier material, comprising: depositing electrochromic layers having the electrochromic materials on a layer having the barrier material (see page 18, line 4 – line 24; page 22, line 31 – page 23, line 24; and figures 1A-2B) and ablating the electrochromic stack and the layer having the barrier material with a laser where in by the laser ablation, an edge deletion process is performed to remove material down to a TCO (transparent conductive oxide) layer under lying the electrochromic stack and the TCO layer is exposed to an interior space after the edge deletion process (see page 6, line 13 – page 8, line 9; page 18, line 25 – page 19, line 10; and figures 1A-2B).  Soladigm did not disclose the step of exposing a sub-layer of an optical device to an energy source.  However, the difference is easily conceived from the feature of Soladigm (a layer having a barrier material is exposed to irradiation: see page 6, line 13 – page 8, line 9; page 18, line 25 – page 19, line 10; and figures 1A-2B), and a person skilled in the art would arrive at the claimed invention by general experimentation alone without exercising any ingenuity.  Therefore it would have been obvious for one of ordinary skill in the art to provide the additional step for application-specific purpose.


Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding claim 3, the prior art fails to disclose the step of exposing the sub-layer to the energy source in (a) increases absorptive properties of the sub-layer.  Regarding claim 5, the prior art fails to disclose the step of exposing the sub-layer to the energy source in (a) changes properties of the sub-layer and the underlaying layer so that the sub-layer has higher absorptive properties relative to the underlying layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK DINH whose telephone number is (571)272-2327. The examiner can normally be reached at 240-753-3372.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached at 271-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JACK DINH/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        2/26/22